Citation Nr: 1715140	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-08 176 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for sarcoidosis. 

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for kidney disease. 

5.  Entitlement to service connection for arthritis of the right hand. 

6.  Entitlement to service connection for arthritis of the left hand.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is of record.  A February 2017 letter informed the Veteran that the VLJ who had held the hearing had left the Board and provided the Veteran the opportunity to have another hearing before a different VLJ.  The Veteran responded in February 2017 indicating that he did not wish to appear at another Board hearing and to consider his case on the evidence of record.  Thus, the Board will proceed with the adjudication of the Veteran's claim.  

This appeal was previously before the Board, most recently in November 2015 at which time it was remanded for additional development.  As discussed below, the remand was not substantially complied with and thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran's claim was most recently before the Board in November 2015.  At the time, the Board remanded the issues in order to obtain VA examinations and opinions as to the nature and etiology of sarcoidosis, heart disease, hypertension, kidney disease, and bilateral hand arthritis. 

The November 2015 Board remand specifically requested that the examiner opine whether it is at least as likely as not the Veteran's hypertension was etiologically related to his active service to include his exposure to Agent Orange.  The examiner was asked to specifically address the National Academy of Sciences finding of limited or suggestive evidence of an association between herbicide agent exposure and hypertension, a November 2010 echocardiogram, and whether the Veteran had ischemic heart disease.  The examiner was also asked to determine whether the Veteran's kidney disease or heart disease was caused or aggravated by his service-connected prostate cancer.  The November 2015 Board remand also requested an examination for the Veteran's bilateral hand arthritis and sarcoidosis.  The examiner was asked to opine as to whether it is at least as likely as not that the Veteran's sarcoidosis and bilateral hand arthritis were etiologically related to his active service to include Agent Orange exposure.  The examiner was also asked to opine whether the Veteran's bilateral hand arthritis was caused or aggravated by his service-connected prostate cancer or sarcoidosis.  

In response to the November 2015 Board remand the Veteran was provided with an April 2016 VA examination for hypertension.  The examiner noted the Veteran was diagnosed with hypertension in the 1990's.  Additionally, the Veteran was provided with a June 2016 addendum opinion which noted it was "not at least as likely as not" that his hypertension was etiologically related to his active service to include Agent Orange exposure because it was not diagnosed until after his separation from active service and was not on the list of diseases presumed related to Agent Orange exposure.  

The Board finds the June 2016 addendum opinion as to the Veteran's hypertension to be inadequate.  The November 2015 Board remand specifically requested that the opinion provider address the address the National Academy of Sciences finding of limited or suggestive evidence of an association between herbicide agent exposure and hypertension.  However, the opinion provider did not address the NAS finding or the other literature submitted by the Veteran which noted a link between hypertension and Agent Orange when providing his conclusion.  However, the Board notes that service connection can still be established based on direct causation even if the claimed disability is not presumed to be related to herbicide agent exposure.

The Veteran was provided with an April 2016 VA examination for his heart condition.  The examiner noted the Veteran had been diagnosed with supraventricular arrhythmia in 2015.  The examiner found that the Veteran's sarcoidosis, hypertension, and emphysema likely contributed to his heart condition.  Additionally, a June 2016 addendum opinion was obtained.  The examiner concluded that because the Veteran's heart disease was not diagnosed until after his active service and was not on the list of diseases which are presumptively service connected for Veteran's who served in Vietnam it was not etiologically related to his active service.  The examiner also concluded the Veteran did not have ischemic heart disease.

The Board finds the June 2016 addendum opinion as to the Veteran's heart condition to be inadequate.  The Board notes the examiner did not provide an adequate rationale for his conclusion that the fact that the Veteran's heart disease was not diagnosed until after his active service precluded the possibility of the heart disease being etiologically related to his service.  Moreover, the examiner did not provide a rationale for the conclusion that the Veteran did not have ischemic heart disease.  The examiner also concluded the Veteran's heart disease was not etiologically related to his in-service Agent Orange exposure because it was not on the list of disease presumptively service-connected despite the November 2015 Board remand's instruction noting service connection can still be established based on direct causation even if the claimed disability is not presumed to be related to herbicide agent exposure.  
 
The Veteran was provided with an April 2016 VA examination for his kidney disease.  The examiner noted the Veteran was diagnosed with renal disease in the 2000's.  A June 2016 addendum opinion was obtained and noted the Veteran's kidney disease was not etiologically related to his active service to include Agent Orange exposure because it was not on the list of diseases which are presumptively service-connected for Veteran's who were exposed to Agent Orange.  The examiner found the Veteran's kidney disease was more likely due to his hypertension because kidney disease is a well-known complication of poorly controlled hypertension.

The Board finds the June 2016 addendum opinion as to the Veteran's kidney disease to be inadequate.  The examiner concluded that the Veteran's kidney disease was likely caused by his poorly controlled hypertension but did not provide a rationale for his conclusion that the Veteran's hypertension was poorly controlled.  Additionally, the examiner concluded the Veteran's kidney disease was not etiologically related to his in-service Agent Orange exposure because it was not on the list of disease presumptively service-connected for Veteran's exposed to Agent Orange despite the November 2015 Board remand's instruction noting service connection can still be established on direct causation even if the claimed disability is not presumed to be related to herbicide agent exposure.  Moreover, the examiner did not provide an opinion as to whether the Veteran's kidney disease was caused or aggravated by his prostate cancer as requested by the November 2015 Board remand.  

The Veteran was provided with an April 2016 VA examination for his bilateral hand arthritis.  The examiner found the Veteran did not have a previous diagnosis for arthritis.  The examiner found the Veteran's bilateral hand arthritis was consistent with degenerative joint disease.  The April 2016 examiner concluded that it was less likely than not that bilateral arthritis is etiologically related to the Veteran's active service because the Veteran had degenerative joint disease but no documentation of any injury or trauma to his hands.  The examiner added that Agent Orange exposure and prostate cancer do not cause degenerative joint disease.  The examiner also concluded the Veteran's arthritis was not a result of his sarcoidosis or steroid use because sarcoidosis is manifested by lung and skin symptoms and steroids are not known to cause or worsen degenerative joint disease.

The Board finds the April 2016 opinion inadequate as to the Veteran's bilateral hand arthritis.  The examiner found that the Veteran did not have any trauma to his hands in-service; however, the Veteran has provided several lay statements indicating he cut his right hand during his active service.  See, October 2011 Veteran Statement, June 2013 VA Form 9, and July 2015 Board Hearing Testimony.  Moreover, the examiner did not provide a rationale for his conclusion that the Veteran's bilateral hand arthritis is not caused or aggravated by his service-connected prostate cancer, his sarcoidosis, his use of steroids, or his in-service Agent Orange exposure. 

The Veteran was provided with an April 2016 VA examination for his sarcoidosis.  The examiner noted the Veteran was diagnosed with sarcoidosis in 2000.  The Veteran reported facial skin issues in the 1970's that returned intermittently.  The examiner noted the Veteran had been diagnosed with lupus pernio, a skin condition diagnostic of sarcoidosis.  The examiner noted the Veteran's service treatment records (STRs) did not contain any notation of lung or skin issues and that sarcoidosis was not diagnosed until 30 years after his separation from service.  The examiner also noted that sarcoidosis is not a presumptively service-connected condition due to Agent Orange exposure.  Additionally, a June 2016 addendum opinion was obtained which noted the Veteran's sarcoidosis was not etiologically related to his active service because it was not diagnosed until after his separation from service and was not on the list of conditions presumed service-connected for Veteran's who were exposed to Agent Orange.  

The Board finds the April 2016 and June 2016 VA opinions as to the Veteran's sarcoidosis to be inadequate.  The examiner found that the Veteran's sarcoidosis did not manifest until several years after his separation from service, but did not address the Veteran's multiple lay statements noting he had skin lesions in the 1970's which is around the time he separated from active service.  See June 2013 Veteran Statement and July 2015 Board Hearing Testimony.  Moreover, the opinion providers concluded the Veteran's sarcoidosis was not etiologically related to his in-service Agent Orange exposure because it was not on the list of diseases presumptively service-connected for Veteran's exposed to Agent Orange despite the November 2015 Board remand's instruction noting service connection can still be established based on direct causation even if the claimed disability is not presumed to be related to herbicide agent exposure.  

Thus, as the VA opinions provided as to the Veteran's sarcoidosis, heart condition, hypertension, kidney disease, and bilateral hand arthritis are inadequate, addendum opinions for all of the aforementioned disabilities must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the April 2016 VA examinations in connection with the Veteran's claim for entitlement to service connection for sarcoidosis, heart disease, hypertension, kidney disease, and bilateral hand arthritis in order to obtain a new VA opinion.  The claims file should be made available to and reviewed by the examiner.  If the April 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.

Based on the examination and review of the record, the examiner should opine as to the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service to include exposure to Agent Orange.

When providing the above opinions the examiner should consider and discuss as necessary the following:

(i)  The National Academy of Sciences finding of "limited or suggestive evidence of an association" between herbicide exposure and hypertension; 

(ii)  A November 2010 echocardiogram which shows findings consistent with hypertensive heart disease; and

(iii)  The literature submitted by the Veteran showing a link between Agent Orange exposure and hypertension.  

(b)  Is it at least as likely as not that the Veteran has a heart condition, to specifically include ischemic heart disease, which is etiologically related to his active service to include exposure to Agent Orange. 

(c)  Is it at least as likely as not that the Veteran's kidney disease is etiologically related to his active service to include exposure to Agent Orange.

(d)  Is it at least as likely as not that the Veteran's kidney disease was caused by his service-connected prostate cancer, to include treatment thereof.  

(e)  Is it at least as likely as not that the Veteran's service-connected prostate cancer, to include treatment thereof, aggravated the Veteran's kidney disease?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(f)  Is it at least as likely as not that the Veteran's bilateral arthritis is etiologically related to his active service to include exposure to Agent Orange.

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's lay statements indicating his bilateral hand arthritis is a manifestation of his sarcoidosis including the steroids he takes to control his sarcoid symptoms; and

(ii)  The Veteran's June 2013 Statement and July 2015 Board Hearing Testimony that he injured his right hand during his active service.  

(g)  Is it at least as likely as not that the Veteran's bilateral hand arthritis was caused by his service-connected prostate cancer, to include treatment thereof.  

(h)  Is it at least as likely as not that the Veteran's service-connected prostate cancer, to include treatment thereof, aggravated the Veteran's bilateral hand arthritis.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 


(i)  Is it at least as likely as not that the Veteran's sarcoidosis is etiologically related to his active service to include exposure to Agent Orange.

The examiner should consider and discuss the Veteran's lay statements noting he had skin lesions on his face in the 1970's.  See June 2013 Veteran Statement and July 2015 Board Hearing Testimony.  

When providing all of the above opinions the examiner should consider and discuss as necessary the fact that service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then, after conducting any additional development deemed appropriate, readjudicate the appeal.  If the issues remain denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




